 

Careview Communications, Inc. 8-K [crvw-8k_121514.htm]

EXHIBIT 10.26

 

Exhibit D-1

 

AMENDED AND RESTATED INTELLECTUAL PROPERTY SECURITY AGREEMENT

 

This Amended and Restated Intellectual Property Security Agreement is entered
into as of __________, 2015 by and among HealthCor Partners Fund, L.P., a
Delaware limited partnership with a principal office located at Carnegie Hall
Towers, 152 West 57th Street, New York, NY 10019 (“HealthCor Partners”), as
collateral agent (“Agent”), CareView Communications, Inc., a Nevada corporation
with a principal office located at 405 State Highway 121, Suite B-240,
Lewisville, TX 75067 (“CareView NV”), CareView Communications, Inc., a Texas
corporation with a principal office located at 405 State Highway 121, Suite
B-240, Lewisville, TX 75067 (“CareView TX”) and CareView Operations, LLC, a
Texas limited liability company with a principal office located at 405 State
Highway 121, Suite B-240, Lewisville, TX 75067 (“CareView LLC” and together with
CareView TX and CareView NV, collectively referred to herein as the “Grantor”).

 

RECITALS

 

A. CareView NV, HealthCor Partners and HealthCor Hybrid Offshore Master Fund,
L.P., a Cayman Islands limited partnership (“HealthCor Offshore”), entered into
that certain Note and Warrant Purchase Agreement dated as of April 21, 2011 (as
amended prior to the date hereof, the “Original Purchase Agreement”);

B. In connection with the purchase of Notes under the Original Purchase
Agreement, the Grantor entered into that certain Pledge and Security Agreement
dated as of April 21, 2011 in favor of HealthCor Partners and HealthCor
Offshore, as secured parties (as amended prior to the date hereof, the “Original
Security Agreement”).

C. As of the date hereof, HealthCor Partners and certain additional investors
are purchasing additional Notes in the aggregate amount pursuant to that certain
Fifth Amendment to Note and Warrant Agreement, which amends that certain Note
and Warrant Purchase Agreement dated as of April 21, 2011 (as amended, restated
or otherwise modified from time to time, the “Purchase Agreement”) by and among
CareView NV and the Investors party thereto;

D. The Secured Parties (as defined in the Security Agreement) are willing to
purchase the Notes and make such cash advance to CareView NV, but only upon the
condition, among others, that the Grantor shall grant to Agent for the benefit
of the Secured Parties a security interest in its Copyrights, Trademarks,
Patents, and Mask Works (as each term is defined below) to secure the
Obligations (as defined in the Security Agreement (as defined below)) under the
Purchase Agreement and the Transaction Documents.

C. Pursuant to the terms of the Purchase Agreement and that certain Amended and
Restated Pledge and Security Agreement by and among Agent, the Secured Parties
and the Grantor, of even date herewith (as the same may be amended, modified or
supplemented from time to time, the “Security Agreement”), the Grantor has
granted to Agent for the ratable benefit of the Secured Parties a security
interest in all of Grantor’s right, title and interest, whether presently
existing or hereafter acquired, in, to and under all of the Collateral.

NOW, THEREFORE, for good and valuable consideration, receipt of which is hereby
acknowledged, and intending to be legally bound, as collateral security for the
prompt and complete payment when due of its Obligations under the Purchase
Agreement and the Transaction Documents, the Grantor hereby represents,
warrants, covenants and agrees as follows:

 



 

 

AGREEMENT

 

To secure CareView NV’s Obligations under the Purchase Agreement and the
Transaction Documents, the Grantor grants and pledges to Agent for the ratable
benefit of the Secured Parties a security interest in all of Grantor’s right,
title and interest in, to and under the Grantor’s intellectual property (all of
which shall collectively be called the “Intellectual Property Collateral”),
including, without limitation, the following:

1. Any and all right, title, and interest in and to the following: (a) all
copyrights, rights and interests in copyrights, works protectable by copyright,
copyright registrations, and copyright applications; (b) all renewals of any of
the foregoing; (c) all income, royalties, damages, and payments now or hereafter
due and/or payable under any of the foregoing, including, without limitation,
damages or payments for past or future infringements for any of the foregoing;
(d) the right to sue for past, present, and future infringements of any of the
foregoing; and (e) all rights corresponding to any of the foregoing throughout
the world, whether now or hereafter existing, created, acquired or held, and
including without limitation those set forth on Exhibit A attached hereto
(collectively, the “Copyrights”);

2. Any and all trade secrets, and any and all intellectual property rights in
computer software and computer software products now or hereafter existing,
created, acquired or held;

3. Any and all design rights that may be available to the Grantor now or that
may hereafter be existing, created, acquired or held;

4. Any and all right, title, and interest in and to: (a) any and all patents and
patent applications; (b) all inventions and improvements described and claimed
therein; (c) all reissues, divisions, continuations, renewals, extensions, and
continuations-in-part thereof; (d) all income, royalties, damages, claims, and
payments now or hereafter due or payable under and with respect thereto,
including, without limitation, damages and payments for past and future
infringements thereof; (e) all rights to sue for past, present, and future
infringements thereof; and (f) all rights corresponding to any of the foregoing
throughout the world, whether now or hereafter existing, created, acquired or
held, and including without limitation the patents and patent applications set
forth on Exhibit B attached hereto (collectively, the “Patents”);

5. Any and all right, title, and interest in and to the following: (a) all
trademarks (including service marks), trade names, trade dress, and trade styles
and the registrations and applications for registration thereof and the goodwill
of the business symbolized by the foregoing; (b) all licenses of the foregoing,
whether as licensee or licensor; (c) all renewals of the foregoing; (d) all
income, royalties, damages, and payments now or hereafter due or payable with
respect thereto, including, without limitation, damages, claims, and payments
for past and future infringements thereof; (e) all rights to sue for past,
present, and future infringements of the foregoing, including the right to
settle suits involving claims and demands for royalties owing; and (f) all
rights corresponding to any of the foregoing throughout the world, whether now
or hereafter existing, created, acquired or held, and including without
limitation those set forth on Exhibit C attached hereto (collectively, the
“Trademarks”);

6. All mask works or similar rights available for the protection of
semiconductor chips, now owned or hereafter acquired, including, without
limitation those set forth on Exhibit D attached hereto (collectively, the “Mask
Works”);

7. Any and all claims for damages by way of past, present and future
infringements of any of the rights included above, with the right, but not the
obligation, to sue for and collect such damages for said use or infringement of
the intellectual property rights identified above;

 

2

 

 

8. All licenses or other rights to use any of the Copyrights, Patents,
Trademarks, or Mask Works and all license fees and royalties arising from such
use to the extent permitted by such license or rights;

9. All amendments, extensions, renewals and extensions of any of the Copyrights,
Trademarks, Patents, or Mask Works; and

10. All proceeds and products of the foregoing, including, without limitation,
all payments under insurance or any indemnity or warranty payable in respect of
any of the foregoing.

This security interest is granted in conjunction with the security interest
granted to Agent for the benefit of the Secured Parties under the Purchase
Agreement and the Security Agreement. The rights and remedies of Agent with
respect to the security interest granted hereby are in addition to those set
forth in the Purchase Agreement, the Security Agreement and the other
Transaction Documents, and those which are now or hereafter available to Agent
as a matter of law or equity. Each right, power and remedy of Agent provided for
herein or in the Purchase Agreement, the Security Agreement or any of the other
Transaction Documents, or now or hereafter existing at law or in equity shall be
cumulative and concurrent and shall be in addition to every right, power or
remedy provided for herein and the exercise by Agent of any one or more of the
rights, powers or remedies provided for in this Intellectual Property Security
Agreement, the Purchase Agreement, the Security Agreement or any of the other
Transaction Documents, or now or hereafter existing at law or in equity, shall
not preclude the simultaneous or later exercise by any person, including Agent,
of any or all other rights, powers or remedies. This agreement amends and
restates in its entirety that certain Intellectual Property Security Agreement
dated as of April 21, 2011 by and among the Secured Parties and Grantor.

 

[Signature page follows.]

 

 

3

 

 

IN WITNESS WHEREOF, the parties have caused this Intellectual Property Security
Agreement to be duly executed by its officers thereunto duly authorized as of
the first date written above.

 



  GRANTOR:     Address of Grantor: CAREVIEW COMMUNICATIONS, INC., a Nevada
corporation     405 State Highway 121 By:_______________________________ Suite
B-240 Name:_____________________________ Lewisville, TX 75067
Title:__________________________ Attn: Steven Johnson  



 

 

CAREVIEW COMMUNICATIONS, INC., a Texas corporation     405 State Highway 121
By:_______________________________ Suite B-240
Name:_____________________________ Lewisville, TX 75067
Title:______________________________ Attn: Steven Johnson  

 

 



CAREVIEW OPERATIONS, LLC     405 State Highway 121
By:_______________________________ Suite B-240
Name:_____________________________ Lewisville, TX 75067
Title:______________________________ Attn: Steven Johnson  



 

 

  AGENT:     Address of Agent: HEALTHCOR PARTNERS FUND, L.P.       By: HealthCor
Partners Management, G.P., LLC, as Manager       By: HealthCor Partners
Management, G.P., LLC, as General Partner     HealthCor Partners   Carnegie Hall
Towers By:_______________________________ 152 West 57th Street Name: Jeffrey C.
Lightcap New York, NY 10019 Title: Senior Managing Director

 

 

 

 

 

  Consented to and agreed by:     HEALTHCOR HYBRID OFFSHORE MASTER FUND, L.P.  
    By: HealthCor Hybrid Offshore G.P., LLC, as General Partner    
By:_______________________________ Name: Title:

 

  

 



 

 